                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DALE STERLING

                   Plaintiff,                CASE NO. 18-13770
                                             HON. DENISE PAGE HOOD
v.

NANCY A. BERRYHILL,

                   Defendant.
                                             /


       ORDER ACCEPTING REPORT AND RECOMMENDATION
                           And
                    DISMISSING ACTION

      This matter is before the Court on Magistrate Judge Elizabeth A. Stafford’s

Report and Recommendation. [ECF No. 14, filed October 11, 2019] To date, no

Objections have been filed to the Report and Recommendation and the time to file

such has passed.

      Judicial review of the Commissioner’s decision is limited in scope to

determining whether the Commissioner employed the proper legal criteria in

reaching her conclusion. Garner v. Heckler, 745 F.2d 383 (6th Cir. 1984). The

credibility findings of an administrative law judge (“ALJ”) must not be discarded

lightly and should be accorded great deference. Hardaway v. Secretary of Health

and Human Services, 823 F.2d 922, 928 (6th Cir. 1987). A district court’s review


                                         1
of an ALJ’s decision is not a de novo review. The district court may not resolve

conflicts in the evidence nor decide questions of credibility. Garner, 745 F.2d at

397. The decision of the Commissioner must be upheld if supported by substantial

evidence, even if the record might support a contrary decision or if the district

court arrives at a different conclusion. Smith v. Secretary of HHS, 893 F.2d 106,

108 (6th Cir. 1984); Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986).

      The Court has had an opportunity to review this matter and finds that the

Magistrate Judge reached the correct conclusions for the proper reasons. The

Court agrees with the Magistrate Judge that although Plaintiff had severe

impairments, Plaintiff did not have an impairment or combination of impairments

that met the listed impairments as required in step three of the five-step sequential

evaluation of the evidence.

      The Court also agrees with the Magistrate Judge that Plaintiff had the

residual functional capacity to perform light work jobs, including as a sorter,

merchandise marker and routing clerk. The Court further agrees with the

Magistrate Judge’s conclusion that the ALJ’s findings were supported by

substantial evidence in reaching the conclusion that Plaintiff is not disabled under

the Act. The Magistrate Judge thoroughly reviewed the ALJ’s findings and the

record in reaching her conclusion. The Court accepts the Magistrate Judge’s




                                          2
Report and Recommendation as this Court’s findings of fact and conclusions of

law that Plaintiff is not disabled under the Act.

       For the reasons set forth above,

       IT IS ORDERED that the Report and Recommendation of Magistrate

Judge Elizabeth A. Stafford [ECF No. 14, filed October 11, 2019] is

ACCEPTED and ADOPTED as this Court’s findings of fact and conclusions of

law.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary

Judgment [ECF No. 12, filed May 15, 2019] is DENIED.

       IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment [ECF No. 13, filed June 6, 2019] is GRANTED.

       IT IS FURTHER ORDERED that this action is DISMISSED with

prejudice.




                                               s/Denise Page Hood
                                               DENISE PAGE HOOD
DATED: February 11, 2020                       Chief Judge




                                           3
